Title: To Thomas Jefferson from Hugh Mercer, 7 August 1821
From: Mercer, Hugh
To: Jefferson, Thomas


Dear Sir,
Fredericksbg
Augt 7th 1821—
I beg the privilege of introducing to you, Dr John Cullen, who will have the pleasure of handing you this Letter—Dr Cullen has been in our Country about six years, residing chiefly in Philadelphia; & has been here several weeks, delivering in part a course of Lectures on Chymistry, to be completed on his return from a visit to the Springs—He is desirous to pay his respects to you on his return, & I have particular pleasure in making you acquainted with him—I am Sir, most respectfully, Yr ob St,Hugh Mercer